DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The reference listed in the Information Disclosure Statement filed on 07/12/2019 has been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jansen et al. [US 2016/0297406 A1; hereinafter “Jansen”].
Regarding claim 1, Jansen teaches a precipitation index estimation apparatus (windshield wiper system using sensors obtaining parameters, e.g. rain intensity - 0015), comprising: 
a data collection unit configured to collect rain-related data (via sensor 30 for recording ambient parameters – 0029) for estimating a precipitation index (rain intensity RI) indicating an intensity of precipitation (0030) within a predetermined period (figures 3A-3C show time intervals - 0039-0041) from vehicle state information generated in one or more vehicles (vehicle speed and wiping intensity – 0039, 0041); and an estimation processing unit configured to 
carry out a statistical processing (via characteristic diagram matrix analysis) of the collected rain-related data (figures 2A-2D – 0032-0036) and 
estimate the precipitation index (rain intensity RI) within the predetermined period (figures 3A-3C show time intervals - 0039-0041), wherein the estimation processing unit is configured to 
correct, before the statistical processing, a value (wiping intensity WI) of the rain-related data (via adapt the wiping intensity … to correspond to the correction request … corrected wiping intensity - 0031) to be used for the statistical processing, according to speed of a vehicle at a time at which the rain-related data is acquired, the vehicle being included (wiping intensity WI decreased, e.g. “corrected”, as vehicle speed v is reduced - 0042).

Regarding claim 2, Jansen teaches the estimation processing unit includes a correction unit configured to correct the value of the rain-related data such that as the speed of the vehicle at the time at which the rain-related data is acquired is higher (wiping intensity WI decreased, e.g. “corrected”, as vehicle speed v is reduced - 0042), the estimated precipitation index is smaller (figures 3A-3C show time intervals - 0039-0041).

Regarding claim 3, Jansen teaches the estimation processing unit includes a use determination unit configured to determine, based on a road on which the vehicle is travelling at the time at which the rain-related data is acquired, whether to use the rain-related data acquired in the vehicle for the statistical processing (figure 5 shows conditions of the different sensors regarding activation/ no activation of wiper system – 0047).

Regarding claim 4, Jansen teaches when the vehicle is travelling on a road on which an operation of a windshield wiper is not necessary at the time at which the rain-related data is acquired, the use determination unit is configured to determine that the rain-related data acquired in the vehicle is not used for the statistical processing (wiper and washer system not activated when the sensors do not make any detection – 0047).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lippman (US Patent Application Publication 2015/0203107 A1) discloses a vehicle precipitation detection system for determining a type of precipitation using a combination of vehicle sensor data while factoring vehicle speed (0019-0020).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/RICKY GO/Primary Examiner, Art Unit 2862